

	

		II

		109th CONGRESS

		1st Session

		S. 1299

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To encourage partnerships between community

		  colleges and 4-year institutions of higher education.

	

	

		1.Short titleThis Act may be cited as the

			 Community College Partnership Act of

			 2005.

		2.Community college

			 opportunity; college preparation programs authorizedSubpart 2 of part A of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a–11 et seq.) is amended—

			(1)by redesignating section 407E as section

			 406E; and

			(2)by adding at the end the following:

				

					4Community college

				opportunity

						407A.PurposeIt is the purpose of this chapter to

				enhance—

							(1)the retention of students at community or

				technical colleges;

							(2)the opportunities for students to transfer

				to 4-year institutions of higher education and complete baccalaureate degrees;

				and

							(3)the preparation of students for

				high-quality and high-demand emerging and established occupations.

							407B.Activities

							(a)DefinitionsIn this chapter:

								(1)Community or

				technical collegeThe term

				community or technical college means an institution of higher

				education—

									(A)that admits as regular students,

				individuals who are beyond the age of compulsory school attendance in the State

				in which the institution is located and who have the ability to benefit from

				the training offered by the institution;

									(B)that predominately does not provide an

				educational program for which it awards a baccalaureate degree (or an

				equivalent degree);

									(C)that—

										(i)provides an educational program of not less

				than 2 years that is acceptable for full credit toward a baccalaureate degree;

				or

										(ii)offers a 2-year program in engineering,

				mathematics, or the physical or biological sciences, designed to prepare a

				student to work as a technician or at the semiprofessional level in

				engineering, scientific, or other technological fields requiring the

				understanding and application of basic engineering, scientific, or mathematical

				principles of knowledge; and

										(D)that is accredited by a regional

				accrediting agency or association recognized by the Secretary under section

				496.

									(2)Eligible

				entityThe term

				eligible entity means—

									(A)a statewide governance or coordinating

				board with jurisdiction over community or technical colleges and institutions

				of higher education that offer a baccalaureate or postbaccalaureate

				degree;

									(B)a partnership between—

										(i)a statewide governance or coordinating

				board with jurisdiction over community or technical colleges; and

										(ii)a statewide governance or coordinating

				board with jurisdiction over institutions of higher education that offer a

				baccalaureate or postbaccalaureate degree; or

										(C)a partnership between—

										(i)1 or more community or technical colleges;

				and

										(ii)1 or more institutions of higher education

				that offer a baccalaureate or postbaccalaureate degree which is not awarded by

				a college described in clause (i) with which the institution is

				partnered.

										(b)Grants

				authorizedFrom the amounts

				appropriated under section 407C, the Secretary shall award not less than 6 and

				not more than 12 grants to eligible entities.

							(c)ApplicationsAny eligible entity that desires to obtain

				a grant under this chapter shall submit to the Secretary an application at such

				time, in such manner, and containing such information or assurances as the

				Secretary may require.

							(d)Awarding of

				grants

								(1)CriteriaThe Secretary shall establish criteria for

				awarding grants under this chapter.

								(2)PriorityIn awarding grants under this chapter, the

				Secretary shall give priority to eligible entities that demonstrate the

				capacity to identify and address systemic problems related to college retention

				and the transfer of community or technical college students to institutions of

				higher education that offer a baccalaureate or postbaccalaureate degree.

								(e)DurationA grant under this chapter shall be awarded

				for a period of 5 or 6 years, which period shall include a planning and

				implementation phase.

							(f)Use of

				fundsGrants funds awarded

				under this chapter shall be used for—

								(1)the development of policies to expand

				opportunities for community or technical college students to earn baccalaureate

				degrees, including promoting the transfer of academic credits between

				institutions and expanding articulation and guaranteed transfer

				agreements;

								(2)support services for students participating

				in the program, such as tutoring, mentoring, and academic and personal

				counseling, as well as any service that facilitates the transition of students

				from a community or technical college to an institution of higher education

				that offers a baccalaureate or postbaccalaureate degree;

								(3)academic program enhancements at a

				community or technical college that result in increasing—

									(A)the quality of the program offered;

									(B)the connection to high-quality and

				high-demand emerging and established occupations; and

									(C)the number of student participants in a

				dual degree program offered in conjunction with an institution of higher

				education that offers a baccalaureate or postbaccalaureate degree; and

									(4)programs to identify barriers that inhibit

				student transfers.

								(g)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary to carry out this chapter.

							407C.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this chapter $70,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 3 succeeding fiscal

				years.

						.

			

